DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the Amendment filed on 11/03/2021.
As per instant Examiner Amendment, claims 1, 4, 7, 10, 13, and 16 have been further amended.
Claims 1-18 have been examined and are pending in this application. Claims 1, 7, and 13 are independent.
Claims 1-18 are allowed.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Placker, Jeffrey (Reg. No. 47,862), and conducted a telephone interview on 11/15/2021. During the interview, the Examiner proposed an examiner amendment to claims 1, 4, 7, 10, 13, and 16 with some minor amendments for better clarity of the claims’ scope, and for putting the application in condition for allowance. 

Amendments to the Claims:
Replacing Claims 1, 4, 7, 10, 13, and 16 as following:
1. (Currently Amended)	A computer-implemented method, executed on a computing device, comprising:
importing threat data from a plurality of threat data sources, thus generating a plurality of raw threat data definitions, wherein the plurality of threat data sources includes social network trader sources on which hackers/bad actors exchange information concerning their hacking experiences, expertise and insights, wherein importing threat data from a plurality of threat data sources includes defining a list of specific keywords and searching the social network trader sources for the specific keywords, wherein the list of keywords concern one or more of a specific type of attack, a specific company/organization targeted for an attack, and a specific known hacker;
processing the plurality of raw threat data definitions, thus generating a plurality of processed threat data definitions, wherein the plurality of raw threat data definitions include a plurality of data pieces with an age level; 
processing the plurality of processed threat data definitions to form a master threat data definition;
formatting the master threat data definition into a format that is compatible with the one or more client electronic devices; and

4. (Currently Amended)	The computer-implemented method of claim 1 wherein processing the plurality of processed threat data definitions to form a master threat data definition includes one or more of: 
combining the plurality of processed threat data definitions to form the master threat data definition.
7. (Currently Amended)	A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
importing threat data from a plurality of threat data sources, thus generating a plurality of raw threat data definitions, wherein the plurality of threat data sources includes social network trader sources on which hackers/bad actors exchange information concerning their hacking experiences, expertise and insights, wherein importing threat data from a plurality of threat data sources includes defining a list of specific keywords and searching the social network trader sources for the specific keywords, wherein the list of keywords concern one or more of a specific type of attack, a specific company/organization targeted for an attack, and a specific known hacker;
processing the plurality of raw threat data definitions, thus generating a plurality of processed threat data definitions, wherein the plurality of raw threat data definitions include a plurality of data pieces with an age level; 

formatting the master threat data definition into a format that is compatible with the one or more client electronic devices; and
	providing the master threat data definition to one or more client electronic devices to enable the one or more client electronic devices to detect one or more threats.
10. (Currently Amended)	The computer program product of claim 7 wherein processing the plurality of processed threat data definitions to form a master threat data definition includes one or more of: 
combining the plurality of processed threat data definitions to form the master threat data definition.
13. (Currently Amended)	A computing system including a processor and memory configured to perform operations comprising: 
importing threat data from a plurality of threat data sources, thus generating a plurality of raw threat data definitions, wherein the plurality of threat data sources includes social network trader sources on which hackers/bad actors exchange information concerning their hacking experiences, expertise and insights, wherein importing threat data from a plurality of threat data sources includes defining a list of specific keywords and searching the social network trader sources for the specific keywords, wherein the list of keywords concern one or more of a specific type of attack, a specific company/organization targeted for an attack, and a specific known hacker;

processing the plurality of processed threat data definitions to form a master threat data definition;
formatting the master threat data definition into a format that is compatible with the one or more client electronic devices; and
	providing the master threat data definition to one or more client electronic devices to enable the one or more client electronic devices to detect one or more threats.
16. (Currently Amended)	The computing system of claim 13 wherein processing the plurality of processed threat data definitions to form a master threat data definition includes one or more of: 
combining the plurality of processed threat data definitions to form the master threat data definition.
Terminal Disclaimer
Applicant has filed a Terminal Disclaimer on 11/16/2021, in response to a non-statuary double patent issue with US PAT No. 10,397,267.
The Terminal Disclaimer has been approved on 11/16/2021.
Response to Arguments/Remarks
1-18, rejected under U.S.C. 103, rejections have been withdrawn.
Claims 1-18 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for or importing threat data from a plurality of threat data sources, thus generating a plurality of raw threat data definitions. The plurality of raw threat data definitions are processed, thus generating a plurality of processed threat data definitions. The plurality of processed threat data definitions are processed to form a master threat data definition. The master threat data definition is provided to one or more client electronic devices.
The closest prior art, as previously recited, Desai (US 2003/0188189) is generally directed to an intrusion detection and response system having an event data collector receiving a plurality of data sets from a respective and corresponding plurality of security devices. An event analysis engine receives the plurality of data sets and analyzes the data sets with reference to one of a plurality of pre-defined traffic classes. The event analysis engine produces a corresponding plurality of analyzed data sets. An event correlation engine receives the analyzed data sets and correlates the events across the plurality of security devices for identifying normal and abnormal data traffic patterns, Gartside (US 2003/0120951) is generally directed to technique where malware definition data for mobile computing devices 2 is generated from master malware definition data 44 by selecting those classes of malware threat to which the mobile computing device is vulnerable and then selecting the matching malware items from within the master malware definition data. A PC 6 to which the mobile computing device may be 
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 11/03/2021, for consideration of an allowance, none of Desai, Gartside, Chavez, and Bhaskaran, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of importing threat data from a plurality of threat data sources, thus generating a plurality of raw threat data definitions, wherein the plurality of threat data sources includes social network trader sources on which hackers or bad actors exchange information concerning their hacking experiences, expertise and insights, wherein importing threat data from a plurality of threat data sources includes defining a list of specific keywords and searching the social network trader sources for the specific keywords, wherein the list of keywords concern one or more of a specific type of attack, a specific company/organization targeted for an attack, and a specific known hacker; processing the plurality of raw threat data definitions, thus generating a plurality of processed threat data definitions, wherein the plurality of raw threat data definitions include a plurality of data pieces with an age level; processing the plurality of processed threat data definitions to form a master threat data definition; and providing the master threat data definition to one or more client electronic devices to enable the one or more client electronic devices to detect one or more threats, as a whole with the remaining limitations.

As to claim 7, the claim is directed to a program product, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 7 is also considered allowable for the same reason set forth above for claim 1.
As to claim 13, the claim is directed to a system, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 13 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2-6, 8-12, and 14-18, the claims are dependent from claims 1, 7 or 13 respectively, and are considered allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439